Citation Nr: 1822818	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 17, 2015; in excess of 70 percent from April 17, 2015, to July 25, 2017; and in excess of 50 percent on or after July 25, 2017.  

2.  Entitlement to a total disability evaluation based upon unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that there may be outstanding treatment records that are relevant to the issues on appeal.  Specifically, in August 2015 correspondence, a clinical social worker from the Pueblo Vet Center related that he treated the Veteran for readjustment counseling services twice per month since March 2011.  Therefore, on remand, the AOJ should obtain any identified private treatment records.

In addition, the file contains additional evidence obtained by VA, including a February 2018 disability benefits questionnaire (DBQ), that has not been considered by the AOJ.  There is no automatic waiver for evidence obtained by VA, and the AOJ has not issued a supplemental statement of the case (SSOC).  Although the Veteran's representative indicated during the February 2018 that they were waiving the AOJ's initial consideration of VA medical records received since the supplemental statement of the case (SSOC), the Board notes that the DBQ was received after the hearing without any waiver.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for PTSD.  A specific request should be made for private records from the Pueblo Vet Center dated from March 2011 to present.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include additional VA examinations, if appropriate.

3.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence received since the claims were last readjudicated. 

If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




